IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 389 WAL 2015
                                           :
                     Respondent            :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
              v.                           :
                                           :
                                           :
RYAN WOODY,                                :
                                           :
                     Petitioner            :


                                      ORDER



PER CURIAM

       AND NOW, this 3rd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justice Eakin and Justice Wecht did not participate in the consideration or

decision of this matter.